Citation Nr: 0920167	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-03 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for ulcers and reflux 
disease claimed secondary to service-connected post-traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for hypertension claimed 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
a March 2003 rating decision, the RO, in pertinent part, 
denied service connection for ulcers, reflux disease, and 
hypertension.  

Following the RO's March 2004 rating decision, which denied 
the veteran's application to reopen his claim for entitlement 
to service connection for a low back disability, a July 2007 
Board decision, in pertinent part, determined that new and 
material evidence had been presented to reopen his claim.  
The Board remanded that claim, as well as claims for 
entitlement to service connection for ulcers, reflux disease, 
and hypertension, for further development.  

Although the Board also remanded the Veteran's claim for 
entitlement to service connection for tinnitus, his claim was 
granted in a March 2008 rating decision.  Therefore, that 
issue is no longer in appellate status.  In November 2008, 
the Veteran's claims were remanded once again so as to afford 
the Veteran a hearing before the Board. 

The Veteran testified at a hearing before a Decision Review 
Officer in April 2005.  In addition, the Veteran testified at 
a hearing before the undersigned in February 2009.  A copy of 
each transcript has been associated with the record.

The issue of entitlement to service connection for reflux 
disease and peptic ulcer disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability is attributable to service.

2.  Hypertension was not manifest during service, was not 
manifest within one year of separation, and a current 
diagnosis of hypertension is neither attributable to service 
nor to the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

2.  Hypertension was neither incurred in nor aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein; hypertension is not secondary to the 
Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and, (3) that the claimant 
is expected to provide.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in December 
2002 and July 2007 informed the Veteran of the evidence VA 
would seek on his behalf and the evidence he was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  The July 2007 letter 
also informed the Veteran of the manner in which VA assigns 
initial ratings and effective dates as per Dingess/Hartman v. 
Nicholson and the requirements for establishing service 
connection on a secondary basis (38 C.F.R. § 3.310).

Complete VCAA notice was provided in July 2007, after the 
initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the July 2007 notice was provided to the Veteran, the 
claim was readjudicated in a March 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  The Veteran has not indicated that any other 
outstanding treatment records exist which are not currently 
associated with his claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination in February 2008 to obtain an 
opinion as to whether his currently-diagnosed low back 
disability and hypertension were incurred during his period 
of active service, or whether hypertension was the result of 
his service-connected PTSD.  The report is thorough and 
supported by the record.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In this case, the Veteran claimed that he suffers from a low 
back disability and hypertension.  He contends that his back 
disability is the result of an injury sustained in service, 
and that his hypertension is caused by his service-connected 
PTSD.  See Board Hearing transcript, p. 3.

In order to establish direct service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases, such as hypertension and 
degenerative arthritis, may be presumed to have been incurred 
or aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with a degenerative disc disease of the lumbar 
spine and hypertension.  See VA examination report, February 
28, 2008.  Thus, element (1) of Hickson has been satisfied 
for each claim, in that the Veteran has demonstrated that he 
has a current disability for each.

Low back disability

During the Veteran's Board hearing in February 2009, he 
testified that, while working as a combat engineer during his 
period of active service, he fell a considerable distance 
during the installation of a bridge lighting system in 
November 1968.  See Board Hearing transcript, p. 10.  

While the Veteran's service treatment records are silent for 
a diagnosis of degenerative disc disease, or any other spinal 
injury, a December 1967 medical record noted lacerations on 
the Veteran's chin, back and sides.  His February 1969 
separation examination noted that the Veteran's spine was 
"Normal," and no lumbar abnormality was observed.


The Veteran's record contains several lay statements to 
support his contention that he had an accident in service.  
In an August 2007 statement, a fellow serviceman noted that 
the Veteran was injured and placed on light duty for several 
weeks.  He recalled the Veteran using crutches for a 
protracted period of time.  Further, the Veteran's former 
commanding officer provided a statement in October 2004 in 
which he recalled that the Veteran fell from a 
superstructure, and that he was assigned temporarily to the 
Headquarters Platoon on light duty for an extensive period of 
time thereafter.  Neither statement made specific reference 
to a back injury.  Rather, both individuals indicated that 
the Veteran had extensive bodily injuries.

As noted above, the Veteran's claim was remanded by the Board 
for further development in July 2007.  As a result, the 
Veteran was afforded a VA examination in February 2008.  
Following an extensive review of the Veteran's claims file, 
the examiner noted that the Veteran had chronic changes in 
his lumbosacral spine that would have required many years to 
manifest.  He diagnosed the Veteran with degenerative disc 
disease, and stated that his diagnosis was consistent with 
the claimed injury of November 1968, and could not have 
resulted from recent post-service injuries sustained after a 
fall from his horse in 1999 or 2003.  The examiner noted that 
he had considered the October 2004 statement from the 
Veteran's commanding officer.  Ultimately, the examiner 
opined that it is at least as likely as not that the 
Veteran's current low back disability is directly related to 
the in-service injury of November 1968.

In addition, a private provider noted that it was likely that 
the veteran had scar tissue, more likely than not due to past 
trauma, in the lumbosacral region.  See statement, July 23, 
2003.

Although the Veteran's service treatment records do not 
reflect an in-service accident as reported by the Veteran, 
the Board notes that the Veteran is competent to attest to 
experiencing an accident during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, although 
the Veteran as a lay person has not been shown to be capable 
of making medical conclusions, he is competent to report the 
circumstances of an in-service accident.  There is nothing in 
the claims folder to suggest that the Veteran did not sustain 
the accident as described.  On the contrary, the Veteran has 
provided several documents to support his account of the 
fall, to include lay statements from servicemen with which he 
served in November 1968.  The statement from the Veteran's 
former commanding officer (a retired Lieutenant Colonel) to 
be highly probative and convincing that the Veteran suffered 
from numerous injuries as a result of an inservice fall.  In 
other words, these documents clearly corroborate the 
Veteran's account.  

As such, service connection for a low back disability is 
warranted. Although an extended period of time elapsed 
between his period of active service and his initial 
diagnosis, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2008).

Accordingly, service connection for a low back disability is 
granted.

Hypertension

Regarding an in-service diagnoses for hypertension, the 
Veteran's service treatment records are silent as to any 
complaints, diagnosis, or treatment for this disorder.  On 
separation in February 1969, his examination was negative 
hypertension.  The examiner noted that the Veteran's heart 
was "Normal."  His blood pressure was reported to be 
1242/72 at the time.  See VA Standard Form 88, February 4, 
1969; see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
1 (2008) [For VA rating purposes, "hypertension" means that 
diastolic blood pressure is predominately 90 millimeter (mm.) 
or greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm].

There is no record of complaints, treatment, or diagnosis of 
hypertension in service, and no medical evidence of 
hypertension manifest to a compensable degree within one year 
of discharge from service.  The Veteran does not contend 
otherwise.  The record also contains no objective evidence of 
sufficient probative weight that establishes an etiological 
nexus linking his current disorder directly to his military 
service.  Again, the Veteran has made no statement to the 
contrary.

Rather, the Veteran claims that his hypertension is secondary 
to his service-connected PTSD.  See statement, October 24, 
2002.  To that end, he was provided a VA examination in 
February 2008.  Following a review of the record and an 
examination, the examiner opined that it was not likely that 
the Veteran's hypertension had its onset while on active 
duty, or that his current diagnosis was not caused by or 
chronically worsened by his service-connected PTSD.  In 
support of his opinion, the examiner noted that there was no 
medical documentation of this disorders within the first 15 
or 20 years after separation from service.  While the 
examiner acknowledged the suggestion that hypertension and 
coronary artery disease can be related to PTSD, he pointed 
out that the Veteran was diagnosed with hypertension long 
after he received his initial PTSD diagnosis.

The Veteran was afforded a QTC examination for PTSD in July 
2007.  At that time, the examiner noted that the Veteran had 
not experienced any significant medical problems since 
leaving the service.  A reference to hypertension was not 
provided, and a connection between this disorder and his PTSD 
was not established.  

While the Veteran's VA outpatient treatment records, as well 
as private treatment records, contain numerous entries of 
treatment for and diagnoses of hypertension, the Veteran's 
record is silent as to medical evidence of a nexus between 
his service-connected PTSD and his current diagnosis.  In 
November 2002, a history of uncontrolled hypertension was 
noted.  However, a link between his PTSD and his hypertension 
was not provided.  See VA outpatient report, November 8, 
2002.  

The Board further notes that the Veteran submitted treatise 
evidence detailing the correlation between PTSD and 
hypertension.  The Board has carefully considered this 
information.  Medical treatise evidence can provide important 
support when combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
See Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the 
aforementioned information is simply too general to make a 
causal link more than speculative in nature, or to outweigh 
the specific medical evidence in this case which is directly 
pertinent to the Veteran.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).

During the Veteran's Board hearing, the Veteran and his wife 
testified that the Veteran's PTSD symptoms possibly 
exacerbated his hypertension.  See Board Hearing, pp. 3-6. 

To the extent that the Veteran and his wife contend that PTSD 
was caused or aggravated by PTSD, it is now well established 
that lay persons without medical training, such as the 
Veteran and his wife, are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  As the Veteran 
and his wife have not been shown to be competent in the field 
of medical knowledge, their statements offered in support of 
this claim are not competent medical evidence and do not 
serve to establish a medical nexus.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley.  Neither the Board nor the 
Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.


As such, the Board attaches the most probative value to the 
Veteran's 2008 VA examination.  Such is the only competent 
evidence of record that addresses the question of whether 
there is an etiological relationship between the Veteran's 
PTSD and his hypertension.  While there are several reports 
of hypertension within the Veteran's record, none of the 
Veteran's medical providers have noted that the Veteran's 
PTSD is the proximal cause of this disorder, or that it has 
been aggravated beyond the normal course of progression as a 
result of his PTSD.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed hypertension had an onset in 
service, or within a year following service, or is 
etiologically related to service.  Instead, the record 
establishes that, approximately 33 years after separation, 
the Veteran filed a claim for service connection for 
hypertension.  This significant lapse of time is highly 
probative evidence against the Veteran's claim of a nexus 
between a this disorder and active military service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
a significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  Moreover, the Veteran's record 
does not contain medical evidence to demonstrate that this 
disorder is related to his service-connected PTSD.  In fact, 
the VA examination of record found that it is less likely 
than not that the Veteran's current diagnosis was related to 
his PTSD.  Therefore, the Veteran's claim for service 
connection for hypertension secondary to PTSD must be denied.  

Regarding the Veteran's claims for entitlement to service 
connection for hypertension, as secondary to his service-
connected PTSD, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the 
preponderance is against the Veteran's claim, and it must be 
denied.




ORDER

Entitlement to service connection for a low back disability 
is granted.

Entitlement to service connection for hypertension, claimed 
secondary to service-connected PTSD, is denied.


REMAND

Although the Board regrets further delay, the Veteran's claim 
of entitlement to service connection for peptic ulcer disease 
and reflux disease must be remanded for further development.

In November 2002, the Veteran reported a history of stomach 
ulcers from the 1970's.  See VA outpatient report, November 
8, 2002.  Further, during the Veteran's February 2009 
personal hearing, he testified that he experienced stomach 
difficulty within a year following separation.  He stated 
that he was diagnosed with reflux disease and ulcers at that 
time, and that he received treatment and medication from a 
group health hospital in Seattle, Washington.  See Board 
Hearing, p. 3. 

As noted above, certain chronic diseases may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  Peptic ulcer disease is 
included within this presumption.  See 38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

While the veteran explicitly filed a claim for secondary 
service connection, the veteran's most recent statements 
indicate that he may now be asserting a claim for service 
connection for reflux disease and peptic ulcer disease on a 
presumptive basis.  VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories of 
a claim, whether asserted by the claimant or not.  See 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  Because the 
evidence in this case reasonably raises a claim for  
presumptive service connection, the issue on appeal must be 
analyzed as such.

To that end, the Veteran should be afforded the opportunity 
to specify the location of any treatment for reflux disease 
or peptic ulcer disease following his separation from active 
duty.  Once that information is received, along with the 
proper release form signed by the Veteran, the RO should then 
submit a request for all pertinent medical records from any 
named facility or provider.  Following the receipt of any 
available information, the Veteran's claim should be 
readjudicated accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and 
non-VA health care providers that have 
treated him for his reflux disease or 
peptic ulcer disease since service 
discharge.  A specific request should be 
made for the name of the care provider 
that treated him for an ulcer shortly 
after his release from service.  All 
identified records should be obtained.  
Any records that prove unavailable should 
be recorded as such in the claims file.

2.  Following the receipt of these 
records, if available, the AMC should then 
readjudicate the claim for service 
connection in light of all of the evidence 
of record on the merits.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


